Citation Nr: 1136382	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-39 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to service connection for right sciatic nerve impairment, S1-2, diagnosed as sacroiliitis.  

Entitlement to service connection for left sciatic nerve, S1-2 impairment, diagnosed as sacroiliitis.    

Entitlement to service connection for a low back condition.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from January 1981 to May 1981 and from October 1983 to April 1986.  He may also have been on some type of duty in August 1981.  This matter comes on appeal before the Board of Veterans' Appeals (Board) from a rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for multiple disabilities.  On his December 2007 Form 9, however, the Veteran only appealed the three issues listed on the title page above.  His claims file is otherwise within the jurisdiction of the Roanoke, Virginia, RO.

While on appeal service connection for a right knee disorder and for residuals of a left rib deformity was established.  This represents the complete grant of the benefits requested as to these disorders.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records show that he experienced back pain in August 1981 after jumping off of a truck.  (It is not clear what type of duty he was on at this time, a matter for clarification below.)  It was noted that the pain was due to a strain and he was given light duty.  In June 1984, the Veteran bruised his right anterior thigh and subsequently, in 1985 he sprained his right medial collateral ligament (MCL).  This resulted in some level of right thigh atrophy, which appeared to be temporary.  

2004-2005 VA medical records show that the Veteran was having problems with low back pain with bilateral sacroiliitis.  A September 2005 rheumatologic work-up shows that the Veteran was diagnosed with sacroiliitis by MRI with atypical clinical features.  An earlier June 2005 VA rheumatologic work up produced a diagnostic assessment of seronegative spondlyoarthropathy.  An August 2007 QTC examination then showed a diagnosis of degenerative joint disease of the right knee joints and it was noted that the Veteran had an abnormal gait in that he walked with a limp.  In an October 2007 rating decision, the RO granted service connection for degenerative joint disease of the right knee.  On his December 2007 Form 9, the Veteran contended that his current right and left hip and sciatic nerve conditions were secondary to his low back and thigh/hamstring injuries during military service.  The Board notes that the Veteran was provided with a VA examination in November 2005, where he was diagnosed with low back strain and sacroiliitis.  However, the examiner did not provide any opinion as to whether a nexus existed between service and current low back disability/sacroiliitis.  Consequently, given that some degree of low back and thigh problems were shown in service; given that the Veteran has current low back pain with sacroiliitis; given that he is now service-connected for right knee disability and has been noted to have an abnormal gait; and given that he affirmatively alleges that his current low back disability is related to low back and lower extremity injury in service, the Board finds that a current VA examination is necessary to assess the likely etiology of any current low back disability and sacroiliitis.  See 38 C.F.R. § 3.159(c)(4).

The Board also notes that the most recent VA treatment notes of record pertaining to the Veteran's low back pain with sacroiliitis are from September 2005.  As this disability would appear to be chronic in nature, it appears likely that the Veteran has received some level of follow-up VA treatment and evaluation.  Accordingly, as VA treatment records are considered constructively of record, on remand, the RO/AMC should obtain all available records of VA treatment for low back problems and sacroiliitis from September 2005 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to determine the type of service that the Veteran was on in August 1981 when treated for back pathology.  All attempts to document the service should be reflected in the claims folder.  If appellant has any orders or other documentation concerning this apparent period of duty, he should submit them while the case is undergoing remand development.

2.  The RO/AMC should obtain all available records of VA treatment for low back problems and sacroiliitis from September 2005 to the present.

3.  The RO/AMC should arrange for a VA examination by an appropriate examiner(s) to determine the likely etiology of any current disability of the low back, hip and pelvic area.  The Veteran's claims file must be reviewed by the examiner(s) in conjunction with the examination(s).  Any indicated tests should be performed.  The examiner(s) should then provide opinions as to whether:

A) It is at least as likely as not (i.e. a 50% chance or greater) that any current back and/or hip/pelvic disability is directly related to service.

B) It is at least as likely as not (i.e. a 50% chance or greater) that any current back and/or hip/pelvic disability has been caused or aggravated by the Veteran's service connected right knee degenerative joint disease.

The examiner(s) should explain the rationale for all opinions given.  

4.  The RO should then readjudicate the claims.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.
	 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


